DETAILED ACTION
This office action is in response to the communications received October 14, 2021.  Claims 1-39 are under consideration.  This restriction is being sent to correct the error in the previous restriction which did not address the species aspect.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 17-23 and 26-39, drawn to a optoelectronic device structure product, classified in H01L 33/52.
II. Claims 1-16, 24 and 25, drawn to a method of making an optoelectronic device, classified in H01L 21/56.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product.  For example, the product of claim 17, sets forth a device including elements such as the buffer layer, bond pads, color conversion layers, which are elements not contained in the method set forth in claim 1, which itself has elements not contained in claim 17, such as the backplane, conductive electrodes and protective layer.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:



This application contains claims directed to the following patentably distinct species. 
A.	Species 1, directed to a micro LED display with individually wired elements as can be seen in Fig. 1.
B.	Species 2, directed to a micro LED display with commonly wired elements as can be seen in Fig. 4C and 4D.
C.	Species 3, directed to a micro LED display with a mix of individually and commonly wired elements as can be seen in Figs. 5A-D.
D.	Species 4, directed to a micro LED display with conventional surface mount as can be seen in Fig. 7A.
E.	Species 5, directed to a micro LED display with waveguide arrangement as can be seen in Figs. 8A-C.
F.	Species 6, directed to a micro LED display with an internal reflection scheme as shown in Figs. 9A-10B.
G. 	Species 7, directed to a micro LED display with a textured surface to be used with an internal reflection scheme as shown in Figs. 11A-C.

I.	Species 9, directed to a micro LED display with a top and bottom wiring scheme for an LED, as can be seen in Figs. 13A-F.
J.	Species 10, directed to a micro LED display with a wiring arrangement with a planarization layer as can be seen in 14A-16C.
K.	Species 11, directed to a micro LED display with reflector and color converter in a particular arrangement as can be seen in Figs. 17A-D.
L.	Species 12, directed to a micro LED display with only a buffer layer 1806 and reflectors 1810, as can be seen in Figs. 18A-C.
M.	Species 13, directed to a micro LED display with the LED having all electrodes on a bottom surface, as can be seen in Figs. 19A-D.
N.	Species 14, directed to a micro LED display with the LED having electrodes on opposing sides of the device, as can be seen in Figs. 20A-22.
O.	Species 15, directed to a micro LED display with a reflector under the LED as can be seen in Figs. 23A-B.
P.	Species 16, directed to a micro LED display with a bare LED with top and bottom electrodes, see Figs. 24-25B.
Q.	Species 17, directed to a micro LED display with top electrodes on the LED facing away from the substrate and separate element 2522, as can be seen in Figs. 26A-28A.
R.	Species 18, directed to a micro LED display with top and bottom electrodes and linking elements to electrically connect at one side of the LED opposite to the substrate, see Figs. 28B and 29.

The species are independent or distinct because they contain mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different CPC classification symbol main group / sub group or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893